Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending for examination.
Claim Objections
The objection of claim 8 is withdrawn in response to Applicant’s amendment to introduce the correct symbol into the claim.
Election/Restriction
Claims 1-14 and 19-20, wherein the tumor antigen is CD19, are under examination. 
Claims 15-18 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 103
Response to Arguments
The rejection of claims 1, 3 and 7 under 35 U.S.C. 103 as being unpatentable over Wei et al. (2019, Nature, Vol. 576, 19/26, pages 471-499) in view of Tang et al. (JCI Insight. 2020;5(4): e133977, pages 1-17; Published 02/27/2020), is withdrawn in response to Applicant’s arguments filed 08/22/2022.  Applicants argued that the instant application provides adequate experimental data showing that the effects arising from the dual disruption of Reg-1 and TGFBRII are greater than the sum of the effects arising from the individual disruption of these genes.  Applicants referenced some representative results presented in the instant application: Fig. 22B, the expansion of CAR-T cells having the dual Reg-1 and TGFBRII disruptions was significantly enhanced as compared with the expansion of CAR-T cells with the single gene disruption. See, e.g., the time point of Day 28. Similar results were presented in Fig. 16B.
The rejection of claims 1-5, and 7 under 35 U.S.C. 103 as being unpatentable over Wei et al. in view of Tang et al. (as applied above), and further in view of Benson et al. and Burleigh et al. (WO2019089884A2), is withdrawn in response to Applicant’s arguments filed 08/22/2022.
The rejection of claims 1, 3, 6-14, and 19-20 under 35 U.S.C. 103 as being unpatentable over Wei et al. in view of Tang et al. as applied above, and further in view of Liu et al., Terrett et al. (WO2019/215500A1) and Stephan et al. (WO2014153114A1), is withdrawn in response to Applicant’s arguments filed 08/22/2022.
Rejoinder
Claims 1-14 and 19-20 are allowable. Claims 15-18, previously withdrawn from consideration as a result of a species restriction requirement, claims 15-18 require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between species/inventions of tumor antigen and corresponding chimeric antigen receptor, as set forth in the Office action mailed on 01/05/2022, is hereby withdrawn and claims 15-18 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Conclusion
Claims 1-20 are allowable over the prior art of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS-SMITH whose telephone number is (571)272-0757. The examiner can normally be reached M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699